DETAILED ACTION
	This is the first office action regarding application number 16/490,138, filed on Aug 30, 2019. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-18 is/are currently pending and have been examined.


Information Disclosure Statement
	The information disclosure statement(s) filed Aug 30, 2019, Aug 5, 2020 and Mar 22, 2021 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Drawings

Figures 4-5 and 9 are difficult to read. For Figures 4-5, both the line weight and font size should be increased to provide a clearer representation of the structure and the element numbers that are used to identify structural elements. For Figure 9, the font size and font type require modification to increase legibility of the graph. A screen capture of Figure 9 is included below to demonstrate the issues

    PNG
    media_image1.png
    500
    804
    media_image1.png
    Greyscale

Appropriate correction is required.


Claim Objections
Claim(s) 4 is/are objected to because of the following informalities:  
Words should not be hyphenated and/or broken up if they cannot fit in a single line. For example, Claim 4, line 1, “sym-metrical” should be corrected.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-16 and 18 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Akiyama et al (WO 2013/018273, as cited on the IDS dated Aug 30, 2019).

	Regarding Claim 1, Akiyama teaches a microchip (see Akiyama: Abstract) comprising: 
a substrate including a flow channel configured to convey a fluid therein (see Akiyama: “in the microchip 1, substrate layers 1a, 1b are bonded to each other so as to form the sample flow channel 11”, [0025]; Fig 5), the substrate comprising: 
a first substrate layer (see Akiyama: “in the microchip 1, substrate layers 1a, 1b are bonded to each other so as to form the sample flow channel 11”, [0025]; Fig 5); 
a second substrate layer laminated to the first substrate layer to create the flow channel (see Akiyama: “in the microchip 1, substrate layers 1a, 1b are bonded to each other so as to form the sample flow channel 11”, [0025]; Fig 5); 
and a discharge part formed in only one of the first substrate layer or the second substrate layer (see Akiyama: “orifice 12 is opened toward the end face of the substrate layers 1a, 1b”, [0033]; “orifice 12 is provided at a position recessed inwardly by a predetermined distance from the end face of the substrate layer”, [0039]; Fig 5; the examiner notes that the language “from the end of the substrate layer describes that the orifice is made out of one layer), the discharge part: 
including an opening directed toward an end face of the substrate (see Akiyama: “orifice 12 is opened toward the end face of the substrate layers 1a, 1b”, [0033]; “orifice 12 is provided at a position recessed inwardly by a predetermined distance from the end face of the substrate layer”, [0039]; Fig 5; the examiner notes that the language “from the end of the substrate layer” describes that the orifice is made out of one layer); 
and being configured to eject the fluid flowing through the flow channel (see Akiyama: “droplet D of regular size and shape can be ejected straight from the orifice 12”, [0039]; Fig 5). 

Regarding Claim 2, Akiyama teaches all the limitations as applied to Claim 1 and further teaches wherein the discharge part is configured to eject the fluid to a cavity (see Akiyama: “A cutout portion 121 is provided between the opening of the orifice 12 and the end face of the substrate layers”, [0033]; Fig 5). 

Regarding Claim 3, Akiyama teaches all the limitations as applied to Claim 1 and further teaches wherein the discharge part is configured to eject the fluid to a cavity (see Akiyama: “opening of the orifice 12 is not limited to a circular shape, and may be oval, square, rectangular, or polygonal”, [0034]). 

Regarding Claim 4, Akiyama teaches all the limitations as applied to Claim 1 and further teaches wherein the discharge part is bilaterally symmetrical in a direction perpendicular to the first and second substrate layers (see Akiyama: “opening of the orifice 12 is not limited to a circular shape, and may be oval, square, rectangular, or polygonal”, [0034]; the examiner notes that making the orifice a square as described by Akiyama would result in the discharge part being symmetrical).

Regarding Claim 5, Akiyama teaches all the limitations as applied to Claim 1 and further teaches wherein the flow channel comprises a tapered portion (see Akiyama: “three-dimensional laminar flow is passed through a tapered portion 161”, [0031]; Fig 5).

Regarding Claim 8, Akiyama teaches all the limitations as applied to Claim 1 and further teaches a sample inlet used to introduce a sample into a sample channel, wherein the sample channel is formed in only the one of the first substrate layer or the second substrate layer in which the discharge part is formed, such that the sample flow from the sample channel flows straight from the sample channel through the flow channel to the opening (see Akiyama: “sample fluid inlet 13 joins the sheath fluid flowing out from a sheath fluid inlet 14”, [0029]). 

Regarding Claim 9, Akiyama teaches all the limitations as applied to Claim 1 and further teaches the substrate comprising: a first cavity forming part forming an end portion of the first substrate layer; and a second cavity forming part forming an end portion of the second substrate layer; wherein an inner side of the first cavity forming part is spaced from an inner side of the second cavity forming part (see Akiyama: “the cutout portion 121 is formed by cutting out the substrate layers 1a, 1b between the opening of the orifice 12 and the end face of the substrate layers”, [0033]; the examiner notes that each layer forms half of the cutout (i.e. forming parts on each of the layers); Fig 5; Figs 6A-B show the relative arrangement and dimensions of the orifice and cavity). 

Regarding Claim 10, Akiyama teaches all the limitations as applied to Claim 9 and further teaches the first cavity forming part is mounted to the first substrate layer, such that the first cavity forming part extends away from the first substrate layer in a direction parallel to the first and second substrate layers; and the second cavity forming part is mounted to the second substrate layer, such that the second cavity forming part extends away from the second substrate layer in a direction parallel to the first and second substrate layers (see Akiyama: “the cutout portion 121 is formed by cutting out the substrate layers 1a, 1b between the opening of the orifice 12 and the end face of the substrate layers”, [0033]; the examiner notes that each layer forms half of the cutout (i.e. forming parts on each of the layers); Fig 5; Figs 6A-B show the relative arrangement and dimensions of the orifice and cavity). 

Regarding Claim 11, Akiyama teaches all the limitations as applied to Claim 1 and further teaches wherein a cavity is formed by the inner side of the first cavity forming part and the inner side of the second cavity forming part (see Akiyama: “the cutout portion 121 is formed by cutting out the substrate layers 1a, 1b between the opening of the orifice 12 and the end face of the substrate layers”, [0033]; the examiner notes that each layer forms half of the cutout (i.e. forming parts on each of the layers); Fig 5; Figs 6A-C show the relative arrangement and dimensions of the orifice and cavity). 

Regarding Claim 12, Akiyama teaches all the limitations as applied to Claim 11 and further teaches wherein a cavity is formed by the inner side of the first cavity forming part and the inner side of the second cavity forming part (see Akiyama: “the cutout portion 121 is formed by cutting out the substrate layers 1a, 1b between the opening of the orifice 12 and the end face of the substrate layers”, [0033]; the examiner notes that each layer forms half of the cutout (i.e. forming parts on each of the layers) ; Fig 5; Figs 6A-C show the relative arrangement and dimensions of the orifice and cavity). 

Regarding Claim 13, Akiyama teaches all the limitations as applied to Claim 11 and further teaches wherein: the first portion and the second portion of the cavity are bilaterally symmetrical in a first direction perpendicular to the first and second substrate layers; and the first portion and the second portion of the cavity are bilaterally symmetrical in a second direction parallel to the first and second substrate layers (see Akiyama: “the cutout portion 121 is formed by cutting out the substrate layers 1a, 1b between the opening of the orifice 12 and the end face of the substrate layers”, [0033]; the examiner notes that each layer forms half of the cutout (i.e. forming parts on each of the layers); Fig 5; Figs 6A-C show the relative arrangement and dimensions of the orifice and cavity). 

Regarding Claim 14, Akiyama teaches all the limitations as applied to Claim 11 and further teaches a first length of the cavity in a first direction perpendicular to the first and second substrate layers is longer than a first length of the discharge part in the first direction; a second length of the cavity in a second direction parallel to the first and second substrate layers is longer than a second length of the discharge part in the second direction; or both (see Akiyama: “the cutout portion 121 is formed by cutting out the substrate layers 1a, 1b between the opening of the orifice 12 and the end face of the substrate layers”, [0033]; the examiner notes that each layer forms half of the cutout (i.e. forming parts on each of the layers); Fig 5; Figs 6A-C show the relative arrangement and dimensions of the orifice and cavity). 

Regarding Claim 15, Akiyama teaches all the limitations as applied to Claim 11 and further teaches wherein the discharge part is surrounded by the cavity (see Akiyama: “the cutout portion 121 is formed by cutting out the substrate layers 1a, 1b between the opening of the orifice 12 and the end face of the substrate layers”, [0033]; the examiner notes that each layer forms half of the cutout (i.e. forming parts on each of the layers); Fig 5; Figs 6A-C show the relative arrangement and dimensions of the orifice and cavity such as the cavity surrounding the discharge part in Fig 6C). 

Regarding Claim 16, Akiyama teaches all the limitations as applied to Claim 11 and further teaches wherein the space between the inner side of the first cavity forming part and the inner side of the second cavity forming part separates the first portion and the second portion of the cavity (see Akiyama: “the cutout portion 121 is formed by cutting out the substrate layers 1a, 1b between the opening of the orifice 12 and the end face of the substrate layers”, [0033]; the examiner notes that each layer forms half of the cutout (i.e. forming parts on each of the layers); Fig 5; Figs 6A-C show the relative arrangement and dimensions of the orifice and cavity). 

Regarding Claim 18, Akiyama teaches microparticle measuring apparatus (see Akiyama: Abstract), comprising: 
a substrate including a flow channel configured to convey a fluid therein (see Akiyama: “in the microchip 1, substrate layers 1a, 1b are bonded to each other so as to form the sample flow channel 11”, [0025]; Fig 5), the substrate comprising: 
a first substrate layer (see Akiyama: “in the microchip 1, substrate layers 1a, 1b are bonded to each other so as to form the sample flow channel 11”, [0025]; Fig 5); 
a second substrate layer laminated to the first substrate layer to create the flow channel (see Akiyama: “in the microchip 1, substrate layers 1a, 1b are bonded to each other so as to form the sample flow channel 11”, [0025]; Fig 5); 
and a discharge part formed in only one of the first substrate layer or the second substrate layer (see Akiyama: “orifice 12 is opened toward the end face of the substrate layers 1a, 1b”, [0033]; “orifice 12 is provided at a position recessed inwardly by a predetermined distance from the end face of the substrate layer”, [0039]; Fig 5; the examiner notes that the language “from the end of the substrate layer describes that the orifice is made out of one layer), the discharge part: 
including an opening directed toward an end face of the substrate (see Akiyama: “orifice 12 is opened toward the end face of the substrate layers 1a, 1b”, [0033]; “orifice 12 is provided at a position recessed inwardly by a predetermined distance from the end face of the substrate layer”, [0039]; Fig 5; the examiner notes that the language “from the end of the substrate layer” describes that the orifice is made out of one layer); 
and being configured to eject the fluid flowing through the flow channel (see Akiyama: “droplet D of regular size and shape can be ejected straight from the orifice 12”, [0039]; Fig 5). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6-7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al (WO 2013/018273, as cited on the IDS dated Aug 30, 2019).

Regarding Claim 6, Akiyama teaches all the limitations as applied to Claim 1. Akiyama teaches the flow channel formed by the first and second substrate layers. 
Akiyama does not explicitly teach “wherein the flow channel comprises a first portion and a second portion, wherein: the first portion of the flow channel is formed in the first substrate layer; and the second portion of the flow channel is formed in the second substrate layer”. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have made the flow channel comprised of two parts, where one part is located on the first substrate layer and a second part is located on the second substrate layer, as this would have produced the exact same structure of a flow channel being formed by a first and second substrate layer. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of Akiyama to have the first and second substrate layers each contain a portion of the flow channel, where one part is located on the first substrate layer and a second part is located on the second substrate layer, as this would have produced the exact same structure of a flow channel being formed by a first and second substrate layer. Further, the courts have held that a prima facie case of obviousness exists as to making integral and/or separable if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 V B and/or MPEP § 2144.04 V B, respectively).

Regarding Claim 7, modified Akiyama teaches all the limitations as applied to Claim 6 and further teaches wherein: the flow channel comprises a first end distal to the discharge part and a second end proximate to the discharge part; the discharge part is formed in the second substrate layer; and the first portion of the flow channel tapers as it extends from the first end to the second end, such that the first portion ends before the discharge part (see modification of Claim 6, Akiyama teaches the channel having two ends, the discharge part being on one end and the taper occurring near the discharge part). 

Regarding Claim 17, Akiyama teaches all the limitations as applied to Claim 11. Akiyama teaches the cavity and the discharge part (see Claim 11). 
Akiyama does not explicitly describe that a length from the discharge part to an end of the cavity is equal to or longer than 0.2 mm. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have made the length of the discharge part of any length desirable for the application at hand, as this would’ve have not changed the structure of the device. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of Akiyama to have modified the length between the discharge part and the end of the cavity depending on the application at hand as this would’ve have not changed the structure of the device. Further, the courts have held that a prima facie case of obviousness exists as to changes in size and/or proportion if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 IV A).
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797